

115 HR 6236 IH: Family Unity Rights and Protection Act
U.S. House of Representatives
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6236IN THE HOUSE OF REPRESENTATIVESJune 27, 2018Ms. Bass (for herself, Mr. Richmond, Mr. Meeks, Ms. Norton, Ms. Bordallo, Ms. McCollum, Mrs. Dingell, Ms. Bonamici, Mrs. Napolitano, Ms. Kaptur, Mr. Serrano, Ms. Judy Chu of California, Ms. Eddie Bernice Johnson of Texas, Mrs. Torres, Mr. Deutch, Mr. Hastings, Mr. Cárdenas, Ms. Kelly of Illinois, Ms. Adams, Mr. Lewis of Georgia, Ms. Jackson Lee, Mr. Danny K. Davis of Illinois, Mr. Raskin, Mr. Soto, Mr. Jeffries, Ms. Wilson of Florida, Mr. Polis, Mr. Carson of Indiana, Mr. Johnson of Georgia, Ms. Fudge, Mr. Lipinski, Ms. Clarke of New York, Ms. Sewell of Alabama, Mr. Keating, Mr. Cicilline, Mr. Perlmutter, Mr. Sires, Ms. Wasserman Schultz, Mr. Capuano, Mr. Vargas, Mr. Krishnamoorthi, Ms. Frankel of Florida, Mr. Takano, Mr. David Scott of Georgia, Mr. Clay, Ms. Blunt Rochester, Mr. Lawson of Florida, Ms. Maxine Waters of California, Mr. Cleaver, Mr. Butterfield, Mr. Bishop of Georgia, Mr. Clyburn, Mr. Al Green of Texas, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Ways and Means, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the reunification of families separated upon entry into the United States as a result of
			 the zero-tolerance immigration policy requiring criminal prosecution of all adults apprehended crossing the border
			 illegally, and for other purposes.
	
 1.Short titleThis Act may be cited as the Family Unity Rights and Protection Act. 2.Family reunification (a)In generalThe Secretary of Health and Human Services, the Secretary of Homeland Security, the Secretary of State, and the Secretary of Defense together shall establish and implement coordinated policies, procedures, and strategies to ensure that each covered child is reunited at the earliest possible date with each parent or legal guardian from whom the child was separated.
			(b)Notification
 (1)Beneficiaries in the United StatesIn carrying out subsection (a), the Secretary of Health and Human Services, in conjunction with the Secretary of Homeland Security and the Attorney General, shall be responsible for notifying parents and guardians who are in the United States of the procedures to be used to reunite with each covered child who was removed from their care and custody and who is in the United States, the location or locations of each such covered child, and a means to contact each such covered child.
 (2)Beneficiaries abroadIn carrying out subsection (a), the Secretary of Homeland Security, in conjunction with the Secretary of State, the Secretary of Health and Human Services, and the Attorney General, shall be responsible for carrying out the duty described in paragraph (1) in a case in which either a covered child or a parent or guardian of a covered child has been removed from the United States under the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).
				(c)Registry
 (1)In generalThe duties described in subsections (a) and (b) shall include the creation of an electronic registry for covered children and their parents and guardians. These individuals, whether detained, incarcerated, or not, shall be afforded an opportunity to register, or have registered, personal information about themselves, such as their name, date and place of birth, nationality, current location, and contact information. The registry shall be used by the Secretary of Health and Human Services, the Secretary of Homeland Security, the Secretary of State, and the Secretary of Defense as one tool among others in carrying out subsections (a) and (b).
 (2)Limitations on useInformation in the registry, as well as other information obtained by the Secretary of Health and Human Services, the Secretary of Homeland Security, the Secretary of State, or the Secretary of Defense in carrying out subsections (a) and (b), shall be used solely to ensure that each covered child is reunited at the earliest possible date with each parent or legal guardian from whom the child was separated. Such secretaries shall establish conditions for the use of the information—
					
						(A)
 to ensure that the information is not used in, or in pursuit of, any criminal prosecution or other proceeding under the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)));
 (B)to limit the redissemination of such information;  (C) to ensure the security, confidentiality, and destruction of such information; and
					
						(D)
 to protect any privacy rights of individuals who are subjects of such information. (d)State child welfareThe duties described in subsections (a) and (b) shall include the establishment and implementation of policies and procedures to inform the appropriate State child welfare agencies whether a parent or guardian of a covered child received the requisite notices and whether reasonable efforts were made to reunite the parent or guardian with each covered child who was removed from their care and custody prior to the State’s filing of a petition to terminate parental rights.
 (e)ReportNot later than 14 days after the date of the enactment of this Act, the Secretary of Health and Human Services, the Secretary of Homeland Security, the Secretary of State, and the Secretary of Defense collectively shall submit a report to the Congress describing the policies, procedures, and strategies established and implemented under subsection (a).
 (f)DefinitionFor purposes of this section, the term covered child means an unaccompanied alien child (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))) who was removed from the care and custody of a parent or legal guardian by a Federal official or employee at or near a port of entry, or within 100 miles of a border of the United States, pursuant to the Zero-Tolerance Policy for Criminal Illegal Entry announced by the Attorney General on April 6, 2018.
 3.Conditions on termination of parental rightsSection 475(5)(E)(ii) of the Social Security Act (42 U.S.C. 675(5)(E)(ii)) is amended by striking ; or and inserting the following: and a compelling reason in this subparagraph for the State to not file (or join in the filing of such a petition) shall include the removal of the parent from the United States or the involvement of the parent in (including detention or incarceration pursuant to) a civil proceeding under the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))), or a criminal misdemeanor proceeding under section 275(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a)), unless the parent is unfit or unwilling to be a parent of the child. Before a State may file to terminate the parental rights under such this subparagraph, the State (or the county or other political subdivision of the State, as the case may be) shall make reasonable efforts—
			
 (I)to identify, locate, and contact (including, if appropriate, through the diplomatic or consular offices of a country to which the parent or legal guardian was removed or where a parent, legal guardian, or relative resides) any parent or legal guardian of the child, and where possible, any potential adult relative of the child (as described in section 471(a)(29));
 (II)to notify such a parent or legal guardian of the intent of the State (or the county or other political subdivision of the State, as applicable) to file (or join in the filing of) such a petition;
 (III)to reunify the child with any such parent or legal guardian; and (IV)provide and document appropriate services to the parent or legal guardian; or.
 4.Family adjudicationSection 235(a) of the Immigration and Nationality Act (8 U.S.C. 1225(a)) is amended by adding at the end the following:
			
 (6)Family unityIn the case of an alien under 18 years of age who arrives in the United States (whether or not at a designated port of arrival and including an alien who is brought to the United States after having been interdicted in international or United States waters) accompanied by one or more family members (such as a parent, legal guardian, spouse, son, daughter, brother, sister, aunt, uncle, cousin, or other family member who has lived with the alien), all inspections of the alien by immigration officers, and all immigration or asylum interviews or proceedings involving the alien (such as proceedings under this section or section 208, 209(b), or 240), shall be consolidated, to the maximum extent authorized by law, with those of each accompanying family member, in order to maintain family unity and ensure that the rights of the alien are protected, unless—
 (A)a parent of the alien (unless the rights of the parent have been terminated), or legal guardian of the alien, requests otherwise;
 (B)such consolidation will prejudice the rights of the alien; or (C)such consolidation will prejudice the rights of any of the accompanying family members, in which case such family member may request that such consolidation, as applied to them, be discontinued..
		